IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


STATE HUMAN RELATIONS           :
COMMISSION ex rel. BRENDA GREEN,:                   C.A. No: K13C-01-006 RBY
                                :
             Plaintiff,         :
                                :
    v.                          :
                                :
MARY FIELD and DELAWARE         :
COMMUNITY MANAGEMENT, LLC, :
                                :
             Defendants.        :


                          Submitted: November 19, 2014
                           Decided: January 15, 2015


                        Upon Consideration of Plaintiff’s
                              Motion in Limine
                                  DENIED

                                     ORDER


Oliver J. Cleary, Esquire, Department of Justice, Wilmington, Delaware for Plaintiff.

Michael P. Morton, Esquire, Greenville, Delaware for Defendants.




Young, J.
State Human Rel. Comm. ex. rel. Dr. Brenda Green v. Mary Field, et. al.
C.A. No.: K13C-01-006 RBY
January 15, 2015

                                      DECISION
       The facts and arguments presented in this Motion are identical to those
presented in the Motion of Plaintiff Butler. Accordingly, this Motion is DENIED
for the same reasons as stated in that Order made this same date and time.
       SO ORDERED this 15th day of January, 2015.


                                              /s/ Robert B. Young
                                                         J.

RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution
     File




                                             2